Reed, C. J.,
(dissenting.) — In my opinion each lot should be regarded as a separate tract or parcel of real estate. They are so treated in all ordinary dealings, and the law so regards them. Plaintiff was entitled to be compensated for the damage to the lots touched by the right of way, but as to the others the injury is the same as that sustained by other proprietors whose property is similarly situated. If he had not owned any of the lots touched by the right of way, but had owned the others, no one would contend that he was entitled to be compensated for the injury to them, and I know of no principle upon which he is entitled to be compensated for that injury, simply because he happens to own those lots, a part of which was taken.